OPINION — AG — ** RECORDS — BOOKS — AUDIT — COURT CLERKS ** CLAIMS FOR TYPEWRITERS, STENOTYPE MACHINES, REPAIRS AND RIBBONS AND OTHER SUPPLIES FOR SUCH MACHINES, AND FOR PAPER AND COVERS FOR TRANSCRIPTS AND CASE MADE IN CIVIL CASES (WHETHER OR NOT THE STATE OR COUNTY BE A PARTY THERETO) AS WELL AS IN CRIMINAL CASES, AND FOR CARBON PAPER, FOUNTAIN PENS (BALL POINT PENS), AND POSTAGE, FOR THE USE OF COURT REPORTERS FOR THE DISTRICT COURT IN COUNTIES WHERE SUCH COURTS ARE IN EXISTENCE AND THE COURT CLERK IN PERFORMING THEIR DUTIES AS SUCH COURT REPORTERS, MAY LAWFULLY PAID FROM THE COURT FUND OF THE COUNTY, PROVIDED IN 62 Ohio St. 321 [62-321] AND FOLLOWING; BUT THAT CLAIMS FOR SOUND RECORDING (TAPE RECORDING) MACHINES, OR FOR SUPPLIES OR REPAIRS FOR SUCH MACHINES, FOR THE USE OF COURT REPORTERS, MAY `NOT' LEGALLY BE PAID FROM SUCH COURT FUND. (EQUIPMENT, COURT, OFFICE EQUIPMENT, OPERATING EXPENSES) CITE: 20 Ohio St. 108 [20-108], 20 Ohio St. 111 [20-111] [20-111], 20 Ohio St. 115 [20-115], 62 Ohio St. 323 [62-323] [62-323], 20 Ohio St. 316 [20-316], 20 Ohio St. 664 [20-664] [20-664], 20 Ohio St. 703 [20-703] (JAMES C. HARKIN)